J-A31030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MICHAEL J. HANRAHAN                                  IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

JEANNE L. BAKKER

                            Appellant                    No. 582 EDA 2016


                 Appeal from the Order Entered January 25, 2016
                In the Court of Common Pleas of Delaware County
                     Domestic Relations at No(s): 2008-16689


BEFORE: BENDER, P.J.E., MOULTON, J., and FITZGERALD, J.*

JUDGMENT ORDER BY MOULTON, J.:                          FILED MARCH 22, 2017

       Jeanne L. Bakker (“Mother”) appeals from the January 25, 2016 order

entered in the Delaware County Court of Common Pleas dismissing her

petition for contempt filed against Michael J. Hanrahan (“Father”) for failure

to pay child support. We dismiss the appeal.

       On June 1, 2015, the trial court entered an amended order pertaining

to Father’s child support obligations.         Both Mother and Father separately

appealed from the amended order to this Court. During the pendency of the

appeals, on December 4, 2015, Father filed a motion for special relief

seeking enforcement of agreement and orders, including the June 1, 2015

order. On December 14, 2015, the trial court dismissed Father’s motion for
____________________________________________


       *
           Former Justice specially assigned to the Superior Court.
J-A31030-16



lack of jurisdiction due to the pending appeals.      On January 21, 2016,

Mother filed a petition for contempt for Father’s failure to pay past child

support for the period of May 1, 2013 to April 30, 2014 in accordance with

the June 1, 2015 order.    On January 25, 2016, the trial court dismissed

Mother’s petition, again for lack of jurisdiction.   On February 17, 2016,

Mother timely appealed from the trial court’s dismissal of her contempt

petition.

      During the pendency of the instant appeal, a different panel of this

Court resolved Father’s and Mother’s prior appeals from the June 1, 2015

order, which had been consolidated. In Hanrahan v. Bakker, --- A.3d ----,

2016 Pa. Super. 255 (filed November 18, 2016), this Court reversed the

portions of the trial court’s June 1, 2015 order underlying Bakker’s contempt

petition; specifically, the panel concluded that the trial court erred when it

determined that Father was entitled to a downward deviation in Support

Year 2013 because of a $2,500,000 voluntary contribution to a trust for the

children.

      We have previously held that “[b]ecause the existence of an actual

controversy is essential to appellate jurisdiction, if, pending an appeal, an

event occurs which renders it impossible for the appellate court to grant any

relief, the appeal will be dismissed.” Commonwealth v. Smith, 486 A.2d
445, 447 (Pa.Super. 1984). Our prior decision in Hanrahan reversed the

order that Mother sought to have the trial court enforce.     Therefore, it is




                                    -2-
J-A31030-16



impossible for this Court to grant any relief.   Accordingly, we dismiss the

instant appeal as moot.

     Appeal dismissed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/2017




                                    -3-